Title: To Alexander Hamilton from William S. Smith, 23 December 1799
From: Smith, William Stephens
To: Hamilton, Alexander


Union Brigade [Scotch Plains, New Jersey] December 23, 1799. “In your Letter of the 17th. you mention your intention of retaining Capt Church with you, to this I cannot with propriety object, but I can with propriety say, the Regt. feel his loss, & I, particularly regret his absence, his pointed attention to duty, & his Gentlemanlike deportment has endeared him much to the Corps, I now see no prospect of his ever rejoining it. I shall always however, wish him happy, and a promotion suited to his talents and abilities.…”
